FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 25, 2022

                                       No. 04-21-00530-CR

                                     Rosemary Lynn BRYAN,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR5923W
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

        On March 23, 2022, we abated this case, remanded the case to the trial court, and ordered
the trial court to conduct a hearing to determine whether appellant desired to prosecute the
appeal, whether appellant was indigent, and whether counsel abandoned the appeal. The trial
court held the hearing and determined appellant desired to prosecute the appeal and counsel had
not abandoned the appeal. Appellant’s court-appointed attorney has now filed a brief and motion
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are no
meritorious issues to raise on appeal. Counsel certifies he served copies of the brief and motion
on appellant, informed appellant of her right to review the record and file her own brief,
informed appellant of her right to seek discretionary review should the court of appeals declare
the appeal frivolous, and provided appellant with a form for requesting the record and explained
to appellant the procedure for obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). As of
the date of this order, appellant has not filed the record request motion provided to her by her
counsel.

        If appellant desires to file a pro se brief, we order she do so by May 25, 2022. If
appellant files a timely pro se brief, the State may file a responsive brief no later than thirty days
after appellant’s pro se brief is filed in this court. We further order the motion to withdraw filed
by appellant’s counsel held in abeyance pending further order of the court. See Penson v. Ohio,
488 U.S. 75, 80–82 (1988) (holding that motion to withdraw should not be ruled on before
appellate court independently reviews record to determine whether counsel’s evaluation that
                                                                               FILE COPY

appeal is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410–11 (Tex. Crim. App.
2008).


                                               _________________________________
                                               Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2022.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court